Citation Nr: 0838404	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  02-12 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which continued a previous 
denial of service connection for dermatitis, claimed as a 
skin disorder.   

The veteran testified at an October 2002 RO hearing; the 
hearing transcript has been associated with the claims file.  
The veteran was scheduled for an October 2003 Board hearing, 
but did not appear; his request was considered withdrawn.  

The Board reopened and remanded the case in November 2003.  
The Board remanded the case again for further development 
March 2005.  In a December 2006 decision, the Board affirmed 
the RO's denial of the benefit on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In June 2008, the Court 
vacated that Board's decision and remanded the case to the 
Board for readjudication in compliance with a June 2008 Joint 
Motion for Remand.  The case is once again before the Board 
for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remanded the present appeal to the Board in June 
2008 for readjudication in compliance with a June 2008 Joint 
Motion for Remand.  The Joint Motion provides that a remand 
is necessary to ensure the RO's compliance with the Board's 
March 2005 remand order.  

The March 2005 remand order instructed the RO to return the 
claims folder for an addendum to a March 2004 VA opinion.  If 
the previous examiner was unavailable, the remand order 
directed that a suitably qualified examiner should be asked 
to respond to the following inquiries:   

a). Identify all skin disorders present; 

b.) As to each skin disorder, indicate 
whether the evidence indicates that the 
skin disorder(s) preexisted the veteran's 
military service; also, the examiner 
should provide explanation if, following 
a review of the record, he again finds 
that tinea versicolor did not preexist 
service; 

c). As to each skin disorder found to 
have preexisted service, indicate whether 
the evidence of record demonstrates that 
such disorder permanently increased in 
severity during service, and if so, 
whether such worsening constituted either 
the natural progression of the disorder, 
or whether such worsening constituted 
chronic aggravation due to service; in 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened; 

d). As to any skin disorder found not to 
have preexisted service, indicate whether 
it is at least as likely as not (50 
percent probability or greater) that the 
disorder is etiologically related to the 
veteran's military service.

The Joint Motion provides that the April 2005 VA examination 
was insufficient, stating that the examiner failed to 
identify any current skin disorder, other than a previous 
diagnosis of chronic dermatitis.  The examiner opined that 
she could not support the March 2004 VA examiner's diagnosis 
due to the lack of supporting diagnostic studies and clinical 
tests, however, she failed to examine the appellant or 
conduct any testing.  In the Joint Motion, it was noted 
further that the April 2005 VA examiner failed to address 
whether she was in agreement with the medical opinions 
expressed by the March 2004 VA examiner.

The Board finds that a remand is necessary  to comply with 
the June 2008 Joint Motion, prior to readjudication of the 
appeal by the Board.  In this case, a new VA examination, 
which includes a review of the claims file, is necessary.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  The examiner must review all pertinent evidence 
in the claims folder, and indicate that such a review was 
accomplished, and must provide a clear rationale for all 
opinions and a discussion of the facts and medical 
principles.  The examiner should address findings from 
service treatment records and post-service treatment records 
in formulating his or her opinion regarding etiology.  If 
additional diagnostic testing is necessary, such testing 
should be performed. 

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for a comprehensive VA dermatology 
examination to determine the etiology 
of the veteran's current skin disorder.  
The claims folder must be made 
available to the examiner for review 
prior to examination.  The examiner 
should review all pertinent records 
associated with the claims file, to 
include the veteran's service treatment 
records and post-service treatment 
records.  The examiner should:

a). Identify all skin disorders 
present; if the examiner determines 
that diagnostic testing is necessary, 
such testing should be performed. 

b.) As to each skin disorder, indicate 
whether the evidence indicates that the 
skin disorder(s) preexisted the 
veteran's military service; also, the 
examiner should provide explanation if, 
following a review of the record, he or 
she finds that tinea versicolor did not 
preexist service;

c). As to each skin disorder found to 
have preexisted service, indicate 
whether the evidence of record 
demonstrates that such disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service; 

d). As to any skin disorder found not 
to have preexisted service, indicate 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner must also clearly address 
whether he or she is in agreement with 
the medical opinions expressed by the 
March 2004 VA examiner regarding the 
veteran's skin disorders. 

3.  The RO should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
